Name: Council Regulation (EEC) No 944/87 of 30 March 1987 amending Regulation (EEC) No 2743/75 concerning the advance-fixing of export refunds for cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  agricultural activity
 Date Published: nan

 No L 90/2 Official Journal of the European Communities 2. 4. 87 COUNCIL REGULATION (EEC) No 944/87 of 30 March 1987 amending Regulation (EEC) No 2743/75 concerning the advance-fixing of export refunds for cereal-based compound feedingstuffs THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 579/86 (2), and in particular Article 16 (5) thereof, Having regard to the proposal form the Commission, Whereas Council Regulation (EEC) No 2743/75 of 29 October 1975 on the system to be applied to cereal-based compound feedingstuffs (3), as amended by Regulation (EEC) No 2560/77 (4), provides that where the export refund is fixed in advance, the amount of the refund shall be adjusted on the basis of the threshold price for maize applicable in the month of exportation ; whereas because compound feedingstuffs can contain cereals other than maize, and because the export refunds may be calculated according to the cereals actually used, there should be a provision allowing for the adjustment of the export refund fixed in advance on the basis of the threshold price appli ­ cable to the cereals actually used, HAS ADOPTED THIS REGULATION : Article 1 Article 8 (2) of Regulation (EEC) No 2743/75 is hereby replaced by the following : '2. The amount of the refund shall be that appli ­ cable on the day on which the application is lodged, adjusted where necessary on the basis of the threshold price for the cereals taken into account in the calcula ­ tion of the export refund in question and that for milk powder applicable in the month of exportation. A corrective amount shall be fixed for the latter product in order to take account of the amount of aid granted in the month of exportation for milk powder intended for feedingstuffs.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 March 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5. 1986, p. 29. (3) OJ No L 281 , 1 . 11 . 1975, p. 60. &lt; OJ No L 303, 28 . 11 . 1977, p. 1 .